Case 1:17-cr-00101-LEK Document 945 Filed 03/03/20 Page 1 of 1   PageID #: 7926



                      UNITED STATES DISTRICT COURT

                            DISTRICT OF HAWAII


 UNITED STATES OF AMERICA,                CR NO. 17-00101 LEK

                   Plaintiff,

       vs.

 ANTHONY T. WILLIAMS,

                   Defendants.



                        COURT’S RESPONSE NO. 1

      In response to jury communication no. 6, the court

responds as follows:

The entire trial transcript cannot be provided to you,

or read back to you because any trial could thus be

almost endless.         I want you to bear in mind that the

testimony at trial is the evidence, not the

transcripts.         Your collective recollection is

controlling and not what appears in the transcripts.

Time:        11:32             a.m.

Dated: Honolulu, Hawaii, March 3, 2020.
